This action to recover of defendant the sum of $850, the amount of a note executed by him, dated 15 November, 1922, and due one year after date, was begun in the Forsyth County Court, on 19 February, 1930. At the trial in said court the issue submitted to the jury, to wit, "What amount, if any, is the defendant indebted to the plaintiffs?" was answered, "Nothing."
From judgment that plaintiff recover nothing of the defendant in this action, plaintiff appealed to the Superior Court of Forsyth County, assigning errors based on exceptions to the admission of evidence, and to instructions to the jury in the charge of the court to the jury.
From the judgment of the Superior Court, overruling its assignments of errors, and affirming the judgment of the Forsyth County Court, plaintiff appealed to the Supreme Court.
We find no error in the judgment of the Superior Court, overruling plaintiff's assignments of error on its appeal to that court, and affirming the judgment of the Forsyth County Court. The judgment is, therefore,
Affirmed. *Page 815